1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9     DAVID HOWELL,                                        Case No. 3:18-cv-00423-RCJ-WGC

10                                        Plaintiff,                     ORDER
             v.
11
      WING, et. al.,
12
                                      Defendants.
13

14          Plaintiff David Howell has submitted a complaint under 42 U.S.C. § 1983, attached

15   to an application to proceed in forma pauperis. (ECF No. 1, 1-1). Pursuant to 28 U.S.C.

16   § 1915(g), “if [a] prisoner has, on 3 or more prior occasions, while incarcerated or detained

17   in any facility, brought an action or appeal in a court of the United States that was

18   dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which

19   relief may be granted,” he may not proceed in forma pauperis and, instead, must pay the

20   full filing fee in advance unless he is “under imminent danger of serious physical injury.”

21   28 U.S.C. § 1915(g). Plaintiff has at least three strikes under 28 U.S.C. § 1915(g). See

22   3:04-cv-70-HDM-VPC, 3:17-cv-736-MMD-WGC, and 18-15390 (Ninth Circuit appeal).

23          Furthermore, the Court finds that the allegations fail to plausibly allege that Plaintiff

24   was in imminent danger of serious physical injury at the time he filed the complaint. See

25   Andrews v. Cervantes, 493 F.3d 1047, 1055 (9th Cir. 2007) (holding that the exception to

26   § 1915(g) applies if the complaint makes a plausible allegation that the prisoner faced

27

28                                                     1
1
     imminent danger of serious physical injury at the time of filing). Therefore, Plaintiff must
2
     pre-pay the filing fees in full.
3
                                           CONCLUSION
4
              IT IS THEREFORE ORDERED that the Application for Leave to Proceed in
5
     Forma Pauperis (ECF No. 1) is DENIED.
6
            IT IS FURTHER ORDERED that Plaintiff shall have thirty days to pay the $350
7
     filing fee and the $50 administrative fee. Failure to comply may result in dismissal without
8
     prejudice without further notice.
9
            DATED THIS 23rdday
                            dayof
                                of December, 2019.
                                          2019.
10

11
                                                      UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                2
